Exhibit 10.34

 

GRAPHIC [g53061loi001.gif]

 

 

 

 

1726 Cole Blvd., Suite 115

Lakewood, CO 80401

Phone:

303-928-8599

Fax:

303-928-8598

Website:

www.generalmoly.com

 

 

 

December 18, 2008

 

Mr. Robert Pennington

6200 N. Abington Rd.

Tucson, AZ  85743

 

Re:          Amendment to Offer Letter, and Change of Control Definition

 

Previously General Moly (the “Company”) furnished you with an offer letter,
including attached  Change of Control definition, dated October 5, 2007, which
you accepted (the “Offer Letter”).

 

The time and form of payment provided in the Offer Letter and Change of Control
definition must now be amended to comply with the requirements for nonqualified
deferred compensation arrangements under Section 409A of the Internal Revenue
Code of 1986, as amended and the final Treasury Regulations thereunder and other
applicable guidance (“Section 409A”).

 

Offer Letter

 

The eligibility for annual bonus is hereby amended to add the following sentence
at the end of the first paragraph of the Offer Letter:

 

All bonuses shall be paid in a lump sum, on a date determined by the Company, on
or before March 15 of the calendar year following the calendar year in which
Employee earned such bonus payment, pursuant to the terms of the Annual
Incentive Bonus Plan.

 

Change of Control definition

 

If your employment is terminated by the Company as a result of a “Change of
Control,” the time and form of payment for the amount set forth in your Change
of Control shall be as follows:

 

Time and Form of Payment.  The annual salary amount payable as a result of a
Change of Control, if any, shall be paid in a lump sum, on a date determined by
the Company, within 60 days following your separation from service within two
years following the effective date of the closing of the Change of Control
event, provided such event also constitutes a “change in control” event for
purposes of Treasury Regulation Section 1.409A-3(i)(5) otherwise, such payment
shall be made in a lump sum, on a date determined by the Company, within 60 days
following your separation from service after the effective date of the closing
of the Change of Control, except as required below.

 

--------------------------------------------------------------------------------


 

Delay in Payment.  Notwithstanding anything in the Change of Control to the
contrary, if you are deemed by the Company at the time of your “separation from
service” to be a “specified employee,” any non-exempt deferred compensation
which would otherwise be payable hereunder, shall not be paid until the date
which is the first business day following the six-month period after your
separation from service (or if earlier, your death).  Such delay in payment
shall only be effected with respect to each separate payment of non-exempt
deferred compensation to the extent required to avoid adverse tax treatment to
you under Section 409A.

 

Key Definitions.  For purposes of the Offer Letter and Change of Control, the
term “termination of employment” means “separation from service” and the terms
“separation from service,” “specified employee” and “nonqualified deferred
compensation” shall have the meanings determined under Section 409A.

 

Interpretation.  You and the Company intend that all payments or benefits
payable under the Offer Letter and Change of Control definition will not subject
you to the additional tax imposed by Section 409A of the Code, and the
provisions of the documents shall be construed and administered consistent with
such intent.  To the extent such potential payments could become subject to
Section 409A, the Company and you agree to work together to modify the documents
to the minimum extent necessary to reasonably comply with the requirements of
Section 409A, provided that the Company shall not be required to provide any
additional compensation amounts or benefits.

 

The Company and you hereby agree to this amendment to your Offer Letter and
Change of Control to be effective as of January 1, 2009.

 

GENERAL MOLY, INC.

Employee

The Company

 

 

 

 

 

 

By:

/s/ David A. Chaput

 

By:

/s/ Robert I. Pennington

 

Dave Chaput, CFO

 

 

Robert Pennington

 

 

 

 

 

Date:

December 18, 2008

 

Date:

 

 

--------------------------------------------------------------------------------